                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MARCUS JAMAR WADE,

                         Plaintiff,

            v.                                                             Case No. 18-cv-110

C.O. PAYNE, et al.,

                         Defendants.


       ORDER ON DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


        Plaintiff Marcus Jamar Wade, a Wisconsin inmate representing himself, brings this

lawsuit under 42 U.S.C. § 1983. (Docket # 1.) Wade alleges that the defendants violated his

Fourteenth Amendment rights by providing inadequate medical care. (Id.) Before me are the

defendants’ motions for summary judgment.1 (Docket # 34, Docket # 40.) For the reasons

explained below, I will grant the motions.

                                        RELEVANT FACTS2

        1. The Parties

        At all times relevant to this case, Wade was a pre-trial detainee at the Milwaukee

County Jail. (Docket # 1 at ¶ 1.) The Correctional Officer Defendants—Payne,3 Jeffrey

1
  The defendant employees of Milwaukee County filed a joint motion for summary judgment. (Docket # 40.)
Defendant Brandon Decker, who is not employed by Milwaukee County and is represented by separate
counsel, filed separately. (Docket # 35.)
2
  The facts are primarily taken from the Correctional Officer Defendants’ Proposed Findings of Fact (Docket #
41-1) and Decker’s Proposed Findings of Fact (Docket # 35) as well as Wade’s responses to both sets of
proposed findings of fact (Docket # 57, Docket # 58), Wade’s complaint (Docket # 1), and Wade’s deposition
(“Deposition Tr.,” Docket # 49-3). The Correctional Officer Defendants argue that Wade offers no admissible
evidence, not even a declaration, to support his case. (Docket # 61 at 2.) However, Wade states in his
complaint and responses that he declares under penalty of perjury that the contents are true and correct.
(Docket # 1 at 8; Docket # 57 at 6; Docket # 58 at 16.) This is enough to convert these submissions into
affidavits for purposes of summary judgment. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017); Owens v.
Hinsley, 635 F.3d 950, 954–55 (7th Cir. 2011).
Ericson, Brian Dragoo, Tonaya Hintz, Vincente Santana, Derrick Spidell, Nancy Romo,

Mario Dantzler, and Daniel Carroll (“Correctional Officer Defendants”)—are all employed

by Milwaukee County at the Milwaukee County Jail. (Id. at ¶ 5.) Defendant Nurse

Practitioner Brandon Decker was employed by Armor Correctional Health Services and at

all times relevant to this case worked at the Milwaukee County Jail. (Docket # 15 at 1;

Docket # 35 at ¶ 2.)

           2. Events Involving the Nine Correctional Officer Defendants

           On October 20, 2017, Wade got into a fight with another inmate at the jail.

(Correctional Officer Defendants’ Proposed Findings of Fact (“DPFOF”) ¶ 6, Docket # 41-

1.) The fight started as a verbal altercation and escalated into a physical fight where

correctional officers needed to forcibly separate Wade and the other inmate. (Id. ¶¶ 8–10.)

Immediately after the fight, Wade was examined by Nurse Jackie.4 (Id. at ¶ 12.) Nurse

Jackie asked Wade about the pain and whether he could move his fingers. (Plaintiff’s

Response to DPFOF (“Response to DPFOF”) ¶ 14, Docket # 58.) Wade asserts that he did

not ask for an X-ray because he was told it was a sprain and thought he would be okay.

(DPFOF ¶¶ 16–18; Response to DPFOF ¶¶ 16–18.) It is undisputed that Wade said, “I’m

fine—it’s just my hand,” and Nurse Jackie cleared him to be released into unit 4D, which is

a segregation unit. (DPFOF ¶¶ 11, 15, 18; Response to DPFOF ¶¶ 11, 15, 18.) To be

released into unit 4D, policy required that Wade be cleared by medical personnel. (DPFOF

¶ 21.) At the time, Wade did not believe his hand pain constituted a medical emergency.

(Deposition Tr. 21, Docket # 49-3 at 7.) At no point did Wade ask to go to the hospital or



3
    Neither party identifies Payne’s first name.
4
    Not a defendant.
                                                    2
fill out a health services request (a “pink and white”). (Deposition Tr. 23, Docket # 49-3 at

8; DPFOF ¶¶ 11, 15; Response to DPFOF ¶¶ 11, 15.)

       After his transfer to unit 4D, but still on October 20, 2017, Wade states that he

complained to defendants Ericson, Dragoo, Spidell, and Payne about the pain in his hand.

(Docket # 1 at 4–5.) According to Wade, Ericson stated that he couldn’t do anything for

him; Dragoo “went about his job as if [Wade] had said nothing”; Spidell told him a story

about his own broken hand; and Payne stated that he would look into whether he could do

something for Wade. (Id.; Deposition Tr. 73–74, Docket # 49-3 at 20–21.) The defendants

stated that they do not recall whether Wade made requests for medical care that day.

(Docket # 41-1 at ¶ 37.)

       Wade was in unit 4D from October 20, 2017 to October 30, 2017. (Deposition Tr.

65, Docket # 49-3 at 18.) At no point did he request to go to the health services unit or fill

out a “pink and white.” (Deposition Tr. 22–25, Docket # 49-3 at 8.) However, he states that

over the course of this ten-day period, he spoke to the nine Correctional Officer Defendants,

telling them that there was something wrong with his hand. (Deposition Tr. 76–77, Docket

# 49-3 at 21.) Of those nine defendants, Romo, Payne, and Carroll offered to look into or

assist Wade with his hand in some way. (Id.) Wade stopped Romo, a “CERT officer,” while

she was in unit 4D and showed her his hand. (Id.) She stated that she would speak to the

“pod officer.” (Id.) Wade states that Payne told him he “would look into it for me.” (Id.)

Wade states that he talked to Carroll on October 28th asking him to follow up on whether

Nurse Decker ordered an X-ray. (Deposition Tr. 30, Docket # 49-3 at 10.) Carroll stated

that he would make some calls. (Id.) Two days later, Wade was taken to have his hand X-

rayed. (Docket # 41-1 at ¶ 35.) As for Romo and Payne, Wade does not know what, if

                                              3
anything, happened after they said they would look into things. (Deposition Tr. 78–79,

Docket # 49-3 at 22.)

       The other six Correctional Officer Defendants—Ericson, Spidell, Dragoo, Hintz,

Santana, and Dantzler—did not offer to do anything. (Id.) Their interactions with Wade

during this ten-day period were limited to letting Wade out for rec time. (Deposition Tr. 74–

75, Docket # 49-3 at 21.) Wade notes that when they brought him out for recreational time,

they had to use handcuffs and observed his hand. (Id.) Wade admits that he did not think

the Correctional Officer Defendants were deliberately ignoring him or acting maliciously,

but “just being lazy.” (Deposition Tr. 78–79, Docket # 49-3 at 22.)

       3. Events Involving Nurse Practitioner Decker

       On October 25, 2017, Decker was conducting nursing rounds on unit 4D.

(Deposition Tr. 25, Docket # 49-3 at 8.) Wade states that he stopped Decker and explained

that he got in a fight a few days ago and his hand was discolored and swollen. (Id.) Decker

looked at Wade’s hand through the cell door window and told Wade, “I’m going to put in

an X-ray order, and we’ll get you down there soon.” Id. Wade admits that he does not know

whether Decker placed an order for an X-ray on October 25, 2017. (Response to Decker’s

Proposed Findings of Fact (“Response to Decker PFOF”) ¶ 8, Docket # 57.) However,

Wade contends that Decker should have sent him to the medical clinic that day and gotten

him an X-ray immediately because it was a medical emergency. (Id. ¶¶ 15, 19.) It is

undisputed that the X-ray was scheduled for October 26, 2017, and then was rescheduled

because there was no available staff to transport Wade to the clinic. (Id. ¶ 25.)




                                               4
       4.   Wade’s Diagnosis and Grievances

       Wade got an X-ray on October 30, 2017. (Deposition Tr. 30, Docket # 49-3 at 10.)

The next day, Wade was diagnosed based on the X-ray with a “metacarpal neck fracture

with angulation.” (DPFOF ¶ 67.) Mild swelling was noted. (Id.) On November 2, 2017,

Wade had an appointment with Nurse Practitioner Tia Medley (not a defendant) because he

was experiencing pain, especially at night. (Id. ¶ 68; Docket # 1 at 6.) Wade was prescribed

800mg of Ibuprofen. (Id.) Wade took Ibuprofen from November 2, 2017 through November

16, 2017 for pain in his hand. (Id. ¶ 69.) Wade also asked Medley about his X-rays. (Docket

# 1 at 6.) She was apparently surprised Wade had X-rays done but located the results and

informed him he had a broken hand. (Id.) Apart from the Ibuprofen, no other treatment was

recommended. (Id.)

       In a grievance filed December 28, 2017, Wade complained that he did not have a

follow-up appointment for his broken hand and that he was still in constant pain. (Docket #

48-7 at 25.) A nursing supervisor responded to the grievance and stated that a follow-up

appointment had not occurred because Wade had not filed a form for follow-up health care.

(Id. at 26.) A referral was placed for Wade to see a medical provider. (Id.)

       Pursuant to this referral, Wade saw medical staff and was prescribed Ibuprofen on

January 12, 2018. (DPFOF ¶ 75.) On February 23, 2018, he was taken to an outside

provider, Dr. Anderson, who found that his fracture had healed. (Decker Proposed Findings

of Fact (“Decker PFOF”) ¶ 26, Docket # 35.) Dr. Anderson did not order any physical

therapy and found no need for surgery. (Id. ¶¶ 26-27.) Wade was told to increase activity in

his hand to improve his condition, and after February 27, 2018, Wade required no further

treatment for his hand. (Response to Decker PFOF ¶¶ 28–29.) Wade states that he continues

                                               5
to have pain in his pinky finger when he makes a fist, and his pinky and ring fingers hurt

when he cracks his knuckles. (DPFOF ¶ 89.) Other than that, there appears to be no lasting

injury. (Id. ¶ 91.)

        Wade filed another grievance about the October 20, 2017 incident on March 3, 2018.

(Docket # 48-7 at 36.) The grievance was returned to him because it was unclear what his

complaint was. (Id. at 39.) Wade filed a follow-up grievance on March 12, 2018 stating that

he was complaining that his injury went ignored and untreated for ten days. (Id.) A nurse

responded to the grievance stating that they would speak with the nurses involved and work

on effective communication. (Id. at 40.) Wade filed several other grievances between

October 2017 and March 2018 unrelated to the events of October 20, 2017. (DPFOF ¶ 47.)

                         SUMMARY JUDGMENT STANDARD

        The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

        In evaluating a motion for summary judgment, the court must view all inferences

drawn from the underlying facts in the light most favorable to the nonmovant. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when the

nonmovant is the party with the ultimate burden of proof at trial, that party retains its
                                              6
burden of producing evidence which would support a reasonable jury verdict. Celotex Corp.,

477 U.S. at 324. Evidence relied upon must be of a type that would be admissible at trial.

See Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). To survive summary judgment, a

party cannot rely on his pleadings and “must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248. “In short, ‘summary judgment is

appropriate if, on the record as a whole, a rational trier of fact could not find for the non-

moving party.’” Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing

Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir. 2003)).

                                               ANALYSIS

       Wade was a pre-trial detainee and not a convicted inmate at the time of the events at

issue. Accordingly, the Fourteenth Amendment’s Due Process Clause, rather than the

Eighth Amendment’s Cruel and Unusual Punishment Clause, applies to his claims. See

McCann v. Ogle Cty, Ill., 909 F.3d 881, 886 (7th Cir. 2018). For claims of inadequate medical

care, the standard is one of objective reasonableness rather than deliberate indifference. Id.

A challenge to a pre-trial detainee’s medical care proceeds in two steps. First, the court asks

whether the defendants “acted purposefully, knowingly, or perhaps even recklessly” in

handling the pre-trail detainee’s medical issue. Id. A “showing of negligence or even gross

negligence will not suffice.” Id. Second, the court asks, “whether the challenged conduct

was objectively unreasonable.” Id. (quoting Miranda v. Cty. of Lake, 900 F.3d 335, 353–354

(7th Cir. 2018)). At this step, the court must “focus on the totality of facts and circumstances

faced by the individual alleged to have provided inadequate medical care and to gauge

objectively—without regard to any subjective belief held by the individual—whether the

response was reasonable.” Id. While “jail staff may generally trust the [medical]
                                                7
professionals to provide appropriate medical attention,” officers can be liable where they

“have reason to know that their medical staff were failing to treat or inadequately treat an

inmate.” Miranda, 900 F.3d at 343.

       1. October 20, 2017: COs Ericson, Dragoo, Spidell, and Payne

       Wade claims that COs Ericson, Dragoo, Spidell, and Payne violated his

constitutional rights on October 20, 2017 when they ignored his complaints about his hand

pain after he was moved into unit 4D. However, the evidence in the record does not support

a conclusion that their actions were objectively unreasonable. Wade had been examined by

medical personnel earlier in the day, who had cleared him for release into unit 4D pursuant

to jail policy that required medical clearance for placement in that unit. The COs were

aware of this policy. (Docket # 41-1 ¶ 25.) Wade stated that, when he arrived at unit 4D, he

himself did not believe that he was suffering from a medical emergency. (Deposition Tr. 21,

Docket # 49-3 at 7.) Nothing in the record shows that Wade told Ericson, Dragoo, Spidell,

or Payne that his hand was worsening or rising to the level of a medical emergency on the

night of October 20. Wade alleged in his complaint and testified in his deposition that he

complained about his hand to these four COs on October 20. (Docket #1 at 4-5; Deposition

Tr. 21, 72-74, Docket #49-3 at 8, 19-21.) However, the record contains limited details of the

nature of Wade’s complaints. At best, there is evidence that Wade told Payne on the night

of October 20 that his hand was hurting, swollen, and discolored. (Deposition Tr. 72,

Docket #49-3 at 19). In response, Payne advised that Wade go see a nurse. (Id.) But it is

undisputed that Wade did not ask to see a nurse or fill out the required form (the “pink and

white”) to request to go to the health services unit. On this evidence, even taken in the light



                                               8
most favorable to Wade, no rational jury could conclude that any of these four COs was

objectively unreasonable for failing to procure additional medical attention for Wade.

       2. October 20, 2017–October 30, 2017: All Correctional Officer Defendants

       Wade also claims that all the defendants violated his constitutional rights when they

ignored his complaints about his hand during the ten-day period before Wade’s X-ray. No

rational jury could conclude that the actions of any of the nine COs during the ten-day

period were objectively unreasonable. Regarding COs Hintz, Santana, Dantzler, Ericson,

Spidell, and Dragoo, at most, Wade suggests that these COs should have noticed that his

hand required medical attention when they handcuffed him to release him for recreational

time. But there is no evidence that Wade’s medical need should have been obvious to these

officers. There is no indication that Wade ever made specific complaints to any of these

officers about his hand. There is nothing in the record showing that Wade told these officers

that his condition was worsening. There is no evidence of a request to see a nurse or go to

the health services unit. In fact, there is nothing in the record that details his specific

interactions with these officers during this time, so no reasonable jury could conclude that it

was objectively unreasonable for the officers not to seek medical aid for Wade.

       Regarding COs Romo, Payne, and Carroll, Wade alleges that he complained to

them individually on separate occasions throughout the ten-day period about the pain and

swelling of his hand. As discussed above, however, Wade has not alleged any facts that

would allow a jury to conclude that these officials acted in a way that was objectively

unreasonable. Not only had Wade been medically cleared to enter the unit, but Wade

admits that nurses were in his unit four times a day and he saw them at least three times

daily between October 20, 2017 and October 24, 2017. (DPFOF ¶¶ 53, 55, 59; Plaintiff’s

                                                9
Response to Defendant’s Proposed Findings of Fact (“Response to DPFOF”) ¶¶ 53, 55, 59

Docket # 58.) Wade admits that inmates could call to nurses on their rounds and speak with

them unless the nurses were dealing with an emergency with another inmate. (DPFOF ¶ 58,

Response to DPFOF ¶ 58.) Wade admits that he spoke with nursing staff on October 24,

2017 and October 25, 2017. (DPFOF ¶¶ 60, 61; Response to DPFOF ¶¶ 60, 61.) Although

Wade asserts that his hand was swollen and discolored (Response to DPFOF ¶ 74), even if

this is true, he has not presented evidence that the state of his hand had reached the level of

an obvious medical emergency or clearly inadequate medical care by nursing staff such that

a reasonable officer would have taken action. Wade admits that he never filled out the

required form (the “pink and white”) to request to go to the health services unit. (DPFOF ¶

74, Response to DPFOF ¶ 74.) As Wade has not presented evidence on which a reasonable

jury could conclude that any of the Correction Officer Defendants’ actions towards Wade

were objectively unreasonable, and I will grant summary judgment in their favor.

       3. Actions of Nurse Practitioner Decker on October 25, 2017

       Finally, Wade claims that Decker violated his Fourteenth Amendment rights

because he failed to immediately take Wade to the health clinic or send Wade for an X-ray

on the same day that he examined him. But allegations of negligence, medical malpractice,

or a disagreement with a medical judgment are “insufficient to support a claim for

inadequate medical care.” McCann, 909 F.3d at 887; see also Greeno v. Daley, 414 F.3d 645,

653 (7th Cir. 2005). Ordering “an X-ray or additional diagnostic techniques or forms of

treatment . . . is a classic example of a matter for medical judgment.” Estelle v. Gamble, 439

U.S. 97, 107 (1976). Indeed, the Seventh Circuit has held that even the decision not to order

an X-ray at all at most amounts to medical malpractice, and therefore is not actionable

                                               10
under § 1983. Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008). Decker informed Wade on

October 25, 2017 that he would get an X-ray “soon.” (Deposition Tr. 25:18-19, Docket #

49-3 at 8.) Decker made a professional judgement that a visit to the health clinic or an X-ray

was not immediately necessary, which is legally insufficient to support a claim against

Decker. Furthermore, the medical records show that Decker put in an order for the X-ray on

the same day that he spoke with Wade. (Docket # 49-2 at 12.) Wade admits that there is no

evidence that Decker had any control over when Wade received the X-ray after that.

(Response to Decker PFOF ¶ 12.) Because Wade has not presented evidence on which a

rational jury could find that Decker’s actions were unreasonably objective, I will grant

summary judgment in Decker’s favor.

                                       ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that defendants’ motions for

summary judgment (Docket # 34, Docket # 40) are GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk of Court

will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under
                                             11
Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure

59(e) must be filed within 28 days of the entry of judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of

Civil Procedure 60(b) must be filed within a reasonable time, generally no more than one

year after the entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if any,

further action is appropriate in a case.



       Dated at Milwaukee, Wisconsin this 15th day of January, 2020.


                                                  BY THE COURT:


                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             12
